DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2021 has been entered.

Election/Restrictions
Claims 15-16 and 23 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/31/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a support member supporting the plurality of coil patterns;
a lead portion directly connected to an end portion of an outermost coil pattern of the plurality of coil patterns;
a gap filling portion containing a conductive metal and at a distal end of the outermost coil pattern; and
an external electrode connected to the lead portion,
wherein the gap filling portion is spaced apart from an inward coil pattern by a first distance, the outermost coil pattern is spaced apart from the inward coil pattern by a second distance, and the first distance is substantially equal to the second distance,
wherein the lead portion includes an opening filled with a magnetic material, and wherein the support member includes a first through hole overlapping the opening in a thickness direction.
a support member supporting the plurality of coil patterns;
 a lead portion connected to an end portion of a coil pattern of the plurality of coil patterns, wherein the lead portion includes an opening filled with a magnetic material;
a through via directly connected to an innermost coil pattern of the plurality of coil patterns; and
a gap filling portion containing a conductive material and at the through via, wherein the gap filling portion is spaced apart from an outward coil pattern by a first distance, the innermost coil pattern is spaced apart from the outward coil pattern by a second distance, and the first distance is substantially equal to the second distance, and
wherein the support member includes a first through hole overlapping the opening in a thickness direction.
Claim 15 recites, inter alia, a support member supporting the plurality of coil patterns;
a lead portion connected to an end portion of a coil pattern of the plurality of coil patterns, wherein the lead portion includes an opening filled with a magnetic material;
a through via spaced apart from and electrically connected to an innermost coil pattern of the plurality of coil patterns; and
a gap filling portion containing a conductive material, in between and connecting the through via to the innermost coil pattern,
wherein the gap filling portion is perpendicular to the innermost coil pattern, and wherein the support member includes a through hole overlapping the opening in a thickness direction.
Claim 17 recites, inter alia, a plurality of coil patterns disposed on a support member and connected to each other to form a spiral shape, including an outermost coil pattern with a curved portion that includes:
a first curved portion where the inner surface of the outermost coil pattern curves from being directed substantially toward the external electrode to being directed substantially parallel to the external electrode, and
a second curved portion where the inner surface of the outermost coil pattern curves from being directed substantially parallel to the external electrode to being directed obliquely away from the external electrode,
wherein the lead portion is directly connected to the curved portion of the outermost coil pattern,
wherein the lead portion includes an opening filled with a magnetic material, and wherein the support member includes a through hole overlapping the opening in a thickness direction.
Claim 21 recites, inter alia, a support member supporting the plurality of coil patterns;
a lead portion connected to an end portion of a coil pattern of the plurality of coil patterns, wherein the lead portion includes an opening filled with a magnetic material; and 
a through via directly connected to the innermost coil pattern, wherein the through via has a shape including a first side substantially parallel to the outward coil pattern, a second side connected to the first side and at an angle to the first side equal to or less than 90°, and a curved side, and
wherein the support member includes a through hole overlapping the opening in a thickness direction.
The reference of record does not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981.  The examiner can normally be reached on M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837